Exhibit 10.1

NETSCOUT SYSTEMS, INC.

AMENDED AND RESTATED 2011 EMPLOYEE STOCK PURCHASE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: JUNE 29, 2011

APPROVED BY THE STOCKHOLDERS: SEPTEMBER 7, 2011

AMENDED AND RESTATED BY THE COMPENSATION COMMITTEE: FEBRUARY 8, 2012

AMENDED AND RESTATED BY THE COMPENSATION COMMITTEE: JULY 3, 2018

 

1.

GENERAL.

(a)    This Plan is intended as the successor to the NetScout Systems, Inc. 1999
Employee Stock Purchase Plan (the “Prior Plan”). Following the Effective Date of
this Plan, no additional options to purchase shares of Common Stock shall be
granted under the Prior Plan. All Purchase Rights granted on or after the
Effective Date of this Plan shall be subject to the terms of this Plan.

(b)    The purpose of the Plan is to provide a means by which Eligible Employees
of the Company and certain Designated Companies may be given an opportunity to
purchase shares of Common Stock. The Plan is intended to permit the Company to
grant a series of Purchase Rights to Eligible Employees.

(c)    The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company, its Related Corporations and Affiliates.

(d)    This Plan includes two components: a 423 Component and a Non-423
Component. It is the intention of the Company to have the 423 Component qualify
as an Employee Stock Purchase Plan. The provisions of the 423 Component,
accordingly, shall be construed so as to extend and limit participation in a
uniform and nondiscriminatory basis consistent with the requirements of
Section 423 of the Code. In addition, this Plan authorizes the grant of Purchase
Rights under the Non-423 Component that does not qualify as an Employee Stock
Purchase Plan; such Purchase Rights shall be granted pursuant to rules,
procedures or subplans adopted by the Board designed to achieve tax, securities
laws or other objectives for Eligible Employees and the Company, its Related
Corporations and Affiliates. Except as otherwise provided herein or determined
by the Board, the Non-423 Component will operate and be administered in the same
manner as the 423 Component.

(e)    If a Participant transfers employment from the Company or any Designated
Related Corporation participating in the 423 Component to a Designated Affiliate
participating in the Non-423 Component, he or she shall immediately cease to
participate in the 423 Component; however, any Contributions made for the
Purchase Period in which such transfer occurs shall be transferred to the
Non-423 Component, and such Participant shall immediately join the then current
Offering under the Non-423 Component upon the same terms and

 

1



--------------------------------------------------------------------------------

conditions in effect for his or her participation in the Plan, except for such
modifications as may be required by applicable law. A Participant who transfers
employment from a Designated Affiliate participating in the Non-423 Component to
the Company or any Designated Related Corporation participating in the 423
Component shall remain a Participant in the Non-423 Component until the earlier
of (i) the end of the current Offering Period under the Non-423 Component, or
(ii) the Offering Date of the first Offering in which he or she participates
following such transfer.

 

2.

ADMINISTRATION.

(a)    The Board shall administer the Plan unless and until the Board delegates
administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

(b)    The Board shall have the power, subject to, and within the limitations
of, the express provisions of the Plan:

(i)    To determine how and when Purchase Rights to purchase shares of Common
Stock shall be granted and the provisions of each Offering of such Purchase
Rights (which need not be identical), including which Designated Related
Corporations and Designated Affiliates shall participate in the 423 Component or
the Non-423 Component.

(ii)    To designate from time to time which Related Corporations and Affiliates
of the Company shall be eligible to participate in the Plan as Designated
Related Corporations and Designated Affiliates.

(iii)    To construe and interpret the Plan and Purchase Rights, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.

(iv)    To settle all controversies regarding the Plan and Purchase Rights
granted under it.

(v)    To suspend or terminate the Plan at any time as provided in Section 12.

(vi)    To amend the Plan at any time as provided in Section 12.

(vii)    Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company, its Related
Corporations and Affiliates and to carry out the intent that the 423 Component
be treated as an Employee Stock Purchase Plan.

(viii)    To adopt such procedures and sub-plans as are necessary or appropriate
to permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States. Without limiting the generality of the
foregoing, the Board specifically is authorized to adopt rules, procedures and
subplans, which, for purposes of the Non-423 Component, may be outside the scope
of Section 423 of the Code, regarding, without limitation, eligibility to
participate in the Plan, handling and making of Contributions, establishment of
bank

 

2



--------------------------------------------------------------------------------

or trust accounts to hold Contributions, payment of interest, conversion of
local currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of share
issuances, which may vary according to local requirements.

(ix)    To make any other determination and take any other action that the Board
deems necessary or desirable for the administration of the Plan.

(c)    The Board may delegate some or all of the administration of the Plan to a
Committee or Committees. If administration is delegated to a Committee, the
Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may retain
the authority to concurrently administer the Plan with the Committee and may, at
any time, revest in the Board some or all of the powers previously delegated.
Whether or not the Board has delegated administration of the Plan to a
Committee, the Board shall have the final power to determine all questions of
policy and expediency that may arise in the administration of the Plan.

(d)    All determinations, interpretations and constructions made by the Board
in good faith shall not be subject to review by any person and shall be final,
binding and conclusive on all persons.

 

3.

SHARES OF COMMON STOCK SUBJECT TO THE PLAN.

(a)    Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the shares of Common Stock that may be sold pursuant to Purchase
Rights shall not exceed in the aggregate 5,500,000 shares of Common Stock.

(b)    If any Purchase Right granted under the Plan shall for any reason
terminate without having been exercised, the shares of Common Stock not
purchased under such Purchase Right shall again become available for issuance
under the Plan.

(c)    The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the Company
on the open market.

 

4.

GRANT OF PURCHASE RIGHTS; OFFERING.

(a)    The Board may from time to time grant or provide for the grant of
Purchase Rights to purchase shares of Common Stock under the Plan to Eligible
Employees in an Offering (consisting of one or more Purchase Periods) on an
Offering Date or Offering Dates selected by the Board. Each Offering shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate, and with respect to the 423 Component shall comply with the
requirement of Section 423(b)(5) of the Code that all Employees granted Purchase
Rights shall have the same rights and privileges. The terms and conditions of an
Offering shall be incorporated by reference into the Plan and treated as part of
the Plan. The provisions of

 

3



--------------------------------------------------------------------------------

separate Offerings need not be identical, but each Offering shall include
(through incorporation of the provisions of this Plan by reference in the
document comprising the Offering or otherwise) the period during which the
Offering shall be effective, which period shall not exceed 27 months beginning
with the Offering Date, and the substance of the provisions contained in
Sections 5 through 8, inclusive.

(b)    If a Participant has more than one Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in agreements or notices delivered
hereunder: (i) each agreement or notice delivered by that Participant shall be
deemed to apply to all of his or her Purchase Rights under the Plan, and (ii) a
Purchase Right with a lower exercise price (or an earlier-granted Purchase
Right, if different Purchase Rights have identical exercise prices) shall be
exercised to the fullest possible extent before a Purchase Right with a higher
exercise price (or a later-granted Purchase Right if different Purchase Rights
have identical exercise prices) shall be exercised.

(c)    The Board shall have the discretion to structure an Offering so that if
the Fair Market Value of a share of Common Stock on the first day of a new
Purchase Period within that Offering is less than or equal to the Fair Market
Value of a share of Common Stock on the Offering Date for that Offering, then
(i) that Offering shall terminate immediately, and (ii) the Participants in such
terminated Offering shall be automatically enrolled in a new Offering beginning
on the first day of such new Purchase Period.

 

5.

ELIGIBILITY.

(a)    Purchase Rights may be granted only to Employees of the Company or, as
the Board may designate as provided in Section 2(b), to Employees of a Related
Corporation or Affiliate. Except as provided in Section 5(b), an Employee shall
not be eligible to be granted Purchase Rights under the Plan unless, on the
Offering Date, such Employee has been in the employ of the Company, the Related
Corporation or the Affiliate, as the case may be, for such continuous period
preceding such Offering Date as the Board may require, but in no event shall the
required period of continuous employment be greater than two years. In addition,
the Board may provide that no Employee shall be eligible to be granted Purchase
Rights under the Plan unless, on the Offering Date, such Employee’s customary
employment with the Company or the Related Corporation or the Affiliate is more
than 20 hours per week and more than five months per calendar year for purposes
of the 423 Component or such other criteria as the Board may determine
consistent with Section 423 of the Code.

(b)    The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee shall, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Purchase Right under
that Offering, which Purchase Right shall thereafter be deemed to be a part of
that Offering. Such Purchase Right shall have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:

(i)    the date on which such Purchase Right is granted shall be the “Offering
Date” of such Purchase Right for all purposes, including determination of the
exercise price of such Purchase Right;

 

4



--------------------------------------------------------------------------------

(ii)    the period of the Offering with respect to such Purchase Right shall
begin on its Offering Date and end coincident with the end of such Offering; and

(iii)    the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she shall not receive any Purchase Right under that Offering.

(c)    No Employee shall be eligible for the grant of any Purchase Rights under
the 423 Component if, immediately after any such Purchase Rights are granted,
such Employee owns stock possessing 5% or more of the total combined voting
power or value of all classes of stock of the Company or of any Related
Corporation. For purposes of this Section 5(c), the rules of Section 424(d) of
the Code shall apply in determining the stock ownership of any Employee, and
stock which such Employee may purchase under all outstanding Purchase Rights and
options shall be treated as stock owned by such Employee.

(d)    As specified by Section 423(b)(8) of the Code, an Eligible Employee
participating in the 423 Component may be granted Purchase Rights under the Plan
only if such Purchase Rights, together with any other rights granted under all
Employee Stock Purchase Plans of the Company and any Related Corporations, do
not permit such Eligible Employee’s rights to purchase stock of the Company or
any Related Corporation to accrue at a rate which exceeds $25,000 of Fair Market
Value of such stock (determined at the time such rights are granted, and which,
with respect to the Plan, shall be determined as of their respective Offering
Dates) for each calendar year in which such rights are outstanding at any time.

(e)    Officers of the Company and any Designated Company, if they are otherwise
Eligible Employees, shall be eligible to participate in Offerings under the
Plan. Notwithstanding the foregoing, the Board may provide in an Offering under
the 423 Component that Employees who are highly compensated Employees within the
meaning of Section 423(b)(4)(D) of the Code shall not be eligible to
participate.

 

6.

PURCHASE RIGHTS; PURCHASE PRICE.

(a)    On each Offering Date, each Eligible Employee, pursuant to an Offering
made under the Plan, shall be granted a Purchase Right to purchase up to that
number of shares of Common Stock purchasable either with a percentage or with a
maximum dollar amount, as designated by the Board, but in either case not
exceeding 20% of such Employee’s earnings (as defined by the Board in each
Offering) during the period that begins on the Offering Date (or such later date
as the Board determines for a particular Offering) and ends on the date stated
in the Offering, which date shall be no later than the end of the Offering.

(b)    The Board shall establish one or more Purchase Dates during an Offering
as of which Purchase Rights granted pursuant to that Offering shall be exercised
and purchases of shares of Common Stock shall be carried out in accordance with
such Offering.

(c)    In connection with each Offering made under the Plan, the Board may
specify a maximum number of shares of Common Stock that may be purchased by any
Participant on any Purchase Date during such Offering. In connection with each
Offering made under the Plan, the Board may specify a maximum aggregate number
of shares of Common Stock that may be

 

5



--------------------------------------------------------------------------------

purchased by all Participants pursuant to such Offering. In addition, in
connection with each Offering that contains more than one Purchase Date, the
Board may specify a maximum aggregate number of shares of Common Stock that may
be purchased by all Participants on any Purchase Date under the Offering. If the
aggregate purchase of shares of Common Stock issuable upon exercise of Purchase
Rights granted under the Offering would exceed any such maximum aggregate
number, then, in the absence of any Board action otherwise, a pro rata
allocation of the shares of Common Stock available shall be made in as nearly a
uniform manner as shall be practicable and equitable.

(d)    The purchase price of shares of Common Stock acquired pursuant to
Purchase Rights shall be not less than the lesser of:

(i)    an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the Offering Date; or

(ii)    an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the applicable Purchase Date.

 

7.

PARTICIPATION; WITHDRAWAL; TERMINATION.

(a)    An Eligible Employee may elect to authorize payroll deductions pursuant
to an Offering under the Plan by completing and delivering to the Company,
within the time specified in the Offering, an enrollment form (in such form as
the Company may provide). Each such enrollment form shall authorize an amount of
Contributions expressed as a percentage of the submitting Participant’s earnings
(as defined in each Offering) during the Offering (not to exceed the maximum
percentage specified by the Board). Each Participant’s Contributions shall be
credited to a bookkeeping account for such Participant under the Plan and shall
be deposited with the general funds of the Company except where applicable law
requires that Contributions be deposited with a third party. To the extent
provided in the Offering, a Participant may begin such Contributions after the
beginning of the Offering. To the extent provided in the Offering, a Participant
may thereafter reduce (including to zero) or increase his or her Contributions.
To the extent required under applicable law or if specifically provided in the
Offering, in addition to or instead of making Contributions by payroll
deductions, a Participant may make Contributions through the payment by cash or
check prior to each Purchase Date of the Offering.

(b)    During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a notice of withdrawal
in such form as the Company may provide. Such withdrawal may be elected at any
time prior to the end of the Offering, except as provided otherwise in the
Offering. Upon such withdrawal from the Offering by a Participant, the Company
shall distribute to such Participant all of his or her accumulated Contributions
(reduced to the extent, if any, such Contributions have been used to acquire
shares of Common Stock for the Participant) under the Offering, and such
Participant’s Purchase Right in that Offering shall thereupon terminate. A
Participant’s withdrawal from an Offering shall have no effect upon such
Participant’s eligibility to participate in any other Offerings under the Plan,
but such Participant shall be required to deliver a new enrollment form in order
to participate in subsequent Offerings.

 

6



--------------------------------------------------------------------------------

(c)    Unless otherwise required by applicable law, Purchase Rights granted
pursuant to any Offering under the Plan shall terminate immediately upon a
Participant ceasing to be an Employee for any reason or for no reason or other
lack of eligibility. The Company shall distribute to such terminated or
otherwise ineligible Employee all of his or her accumulated Contributions
(reduced to the extent, if any, such Contributions have been used to acquire
shares of Common Stock for the terminated or otherwise ineligible Employee)
under the Offering.

(d)    Purchase Rights shall not be transferable by a Participant except by
will, the laws of descent and distribution, or by a beneficiary designation as
provided in Section 10. During a Participant’s lifetime, Purchase Rights shall
be exercisable only by such Participant.

(e)    Unless otherwise specified in an Offering, the Company shall have no
obligation to pay interest on Contributions, unless otherwise required by
applicable law.

 

8.

EXERCISE OF PURCHASE RIGHTS.

(a)    On each Purchase Date during an Offering, each Participant’s accumulated
Contributions shall be applied to the purchase of shares of Common Stock up to
the maximum number of shares of Common Stock permitted pursuant to the terms of
the Plan and the applicable Offering, at the purchase price specified in the
Offering. No fractional shares shall be issued upon the exercise of Purchase
Rights unless specifically provided for in the Offering.

(b)    If any amount of accumulated Contributions remains in a Participant’s
account after the purchase of shares of Common Stock and such remaining amount
is less than the amount required to purchase one share of Common Stock on the
final Purchase Date of an Offering, then such remaining amount shall be held in
such Participant’s account for the purchase of shares of Common Stock under the
next Offering under the Plan, unless such Participant withdraws from such next
Offering, as provided in Section 7(b), or is not eligible to participate in such
Offering, as provided in Section 5, in which case such amount shall be
distributed to such Participant after the final Purchase Date, without interest
(unless otherwise required by applicable law). If the amount of Contributions
remaining in a Participant’s account after the purchase of shares of Common
Stock is at least equal to the amount required to purchase one whole share of
Common Stock on the final Purchase Date of the Offering, then such remaining
amount shall be distributed in full to such Participant at the end of the
Offering without interest (unless otherwise required by applicable law.

(c)    No Purchase Rights may be exercised to any extent unless the shares of
Common Stock to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to the Plan. If on a Purchase Date during
any Offering hereunder the shares of Common Stock are not so registered or the
Plan is not in such compliance, no Purchase Rights or any Offering shall be
exercised on such Purchase Date, and the Purchase Date shall be delayed until
the shares of Common Stock are subject to such an effective registration
statement and the Plan is in such compliance, except that the Purchase Date
shall not be delayed more than 12 months and the Purchase Date shall in no event
be more than 27 months from the Offering Date. If, on the Purchase Date under
any Offering hereunder, as delayed to the maximum extent permissible, the

 

7



--------------------------------------------------------------------------------

shares of Common Stock are not registered and the Plan is not in such
compliance, no Purchase Rights shall be exercised and all Contributions
accumulated during the Offering (reduced to the extent, if any, such
Contributions have been used to acquire shares of Common Stock) shall be
distributed to the Participants without interest.

 

9.

COVENANTS OF THE COMPANY.

The Company shall seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of Common Stock upon exercise of the
Purchase Rights. If, after commercially reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
that counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, and at a commercially reasonable cost, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Purchase Rights unless and until such authority is
obtained.

 

10.

DESIGNATION OF BENEFICIARY.

(a)    A Participant may file a written designation of a beneficiary who is to
receive any shares of Common Stock and/or cash, if any, from the Participant’s
account under the Plan in the event of such Participant’s death subsequent to
the end of an Offering but prior to delivery to the Participant of such shares
of Common Stock or cash. In addition, a Participant may file a written
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death during an
Offering. Any such designation shall be on a form provided by or otherwise
acceptable to the Company.

(b)    The Participant may change such designation of beneficiary at any time by
written notice to the Company. In the event of the death of a Participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such Participant’s death, the Company shall deliver such shares of
Common Stock and/or cash to the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares of Common Stock and/or cash to the spouse or to any one or more
dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

11.

ADJUSTMENTS UPON CHANGES IN COMMON STOCK; CORPORATE TRANSACTIONS.

(a)    In the event of a Capitalization Adjustment, the Board shall
appropriately and proportionately adjust: (i) the class(es) and maximum number
of securities subject to the Plan pursuant to Section 3(a), (ii) the class(es)
and number of securities subject to, and the purchase price applicable to
outstanding Offerings and Purchase Rights, and (iii) the class(es) and number of
securities that are the subject of purchase limits under each ongoing Offering.
The Board shall make such adjustments, and its determination shall be final,
binding and conclusive.

(b)    In the event of a Corporate Transaction, then: (i) any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue Purchase Rights outstanding
under the Plan or may substitute similar rights

 

8



--------------------------------------------------------------------------------

(including a right to acquire the same consideration paid to the stockholders in
the Corporate Transaction) for those outstanding under the Plan, or (ii) if any
surviving or acquiring corporation (or its parent company) does not assume or
continue such Purchase Rights or does not substitute similar rights for Purchase
Rights outstanding under the Plan, then the Participants’ accumulated
Contributions shall be used to purchase shares of Common Stock within ten
business days prior to the Corporate Transaction under any ongoing Offerings,
and the Participants’ Purchase Rights under the ongoing Offerings shall
terminate immediately after such purchase.

 

12.

AMENDMENT, TERMINATION OR SUSPENSION OF THE PLAN.

(i)    The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, stockholder approval shall be required for any
amendment of the Plan for which stockholder approval is required by applicable
law or listing requirements, including any amendment that either (i) materially
increases the number of shares of Common Stock available for issuance under the
Plan, (ii) materially expands the class of individuals eligible to become
Participants and receive Purchase Rights under the Plan, (iii) materially
increases the benefits accruing to Participants under the Plan or materially
reduces the price at which shares of Common Stock may be purchased under the
Plan, (iv) materially extends the term of the Plan, or (v) expands the types of
awards available for issuance under the Plan, but in each of (i) through (v)
above only to the extent stockholder approval is required by applicable law or
listing requirements.

(b)    The Board may suspend or terminate the Plan at any time. No Purchase
Rights may be granted under the Plan while the Plan is suspended or after it is
terminated.

(c)    Any benefits, privileges, entitlements and obligations under any
outstanding Purchase Rights granted before an amendment, suspension or
termination of the Plan shall not be impaired by any such amendment, suspension
or termination except (i) with the consent of the person to whom such Purchase
Rights were granted, (ii) as necessary to comply with any laws, listing
requirements, or governmental regulations (including, without limitation, the
provisions of Section 423 of the Code and the regulations and other interpretive
guidance issued thereunder relating to Employee Stock Purchase Plans) including
without limitation any such regulations or other guidance that may be issued or
amended after the Effective Date, or (iii) as necessary to obtain or maintain
favorable tax, listing, or regulatory treatment.

 

13.

CODE SECTION 409A; TAX QUALIFICATION.

(a)    Purchase Rights granted under the 423 Component are exempt from the
application of Section 409A of the Code. Purchase Rights granted under the
Non-423 Component to U.S. taxpayers are intended to be exempt from the
application of Section 409A of the Code under the short-term deferral exception
and any ambiguities shall be construed and interpreted in accordance with such
intent. Subject to Section 13(b) hereof, Purchase Rights granted to U.S.
taxpayers under the Non-423 Component shall be subject to such terms and
conditions that will permit such Purchase Rights to satisfy the requirements of
the short-term deferral exception available under Section 409A of the Code,
including the requirement that the

 

9



--------------------------------------------------------------------------------

shares subject to a Purchase Right be delivered within the short-term deferral
period. Subject to Section 13(b) hereof, in the case of a Participant who would
otherwise be subject to Section 409A of the Code, to the extent the Board
determines that a Purchase Right or the exercise, payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Purchase Right
shall be granted, exercised, paid, settled or deferred in a manner that will
comply with Section 409A of the Code, including U.S. Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
adoption of the Plan. Notwithstanding the foregoing, the Company shall have no
liability to a Participant or any other party if the Purchase Right that is
intended to be exempt from or compliant with Section 409A of the Code is not so
exempt or compliant or for any action taken by the Board with respect thereto.

(b)    Although the Company may endeavor to (i) qualify a Purchase Right for
favorable tax treatment under the laws of the United States or jurisdictions
outside of the United States or (ii) avoid adverse tax treatment (e.g., under
Section 409A of the Code), the Company makes no representation to that effect
and expressly disavows any covenant to maintain favorable or avoid unfavorable
tax treatment, notwithstanding anything to the contrary in this Plan, including
Section 13(a) hereof. The Company shall be unconstrained in its corporate
activities without regard to the potential negative tax impact on Participants
under the Plan.

 

14.

EFFECTIVE DATE OF PLAN.

The Plan shall become effective on the date the Plan is adopted by the Board
(the “Effective Date”) but no Purchase Rights shall be exercised unless and
until the Plan has been approved by the stockholders of the Company, which
approval shall be within 12 months before or after the date the Plan is adopted
by the Board.

 

15.

MISCELLANEOUS PROVISIONS.

(a)    Proceeds from the sale of shares of Common Stock pursuant to Purchase
Rights shall constitute general funds of the Company.

(b)    A Participant shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, shares of Common Stock subject to
Purchase Rights unless and until the Participant’s shares of Common Stock
acquired upon exercise of Purchase Rights are recorded in the books of the
Company (or its transfer agent).

(c)    The Plan and Offering do not constitute an employment contract. Nothing
in the Plan or in the Offering shall in any way alter the at will nature of a
Participant’s employment, if applicable, or be deemed to create in any way
whatsoever any obligation on the part of any Participant to continue in the
employ of the Company, a Related Corporation or an Affiliate, or on the part of
the Company, a Related Corporation or an Affiliate to continue the employment of
a Participant.

(d)    The provisions of the Plan shall be governed by the laws of the State of
Delaware without resort to that state’s conflicts of laws rules.

 

10



--------------------------------------------------------------------------------

(e)    If any particular provision of the Plan is found to be invalid or
otherwise unenforceable, such provision shall not affect the other provisions of
the Plan, but the Plan shall be construed in all respects as if such invalid
provision were omitted.

 

16.

DEFINITIONS.

As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:

(a)    “423 Component” means the part of the Plan, which excludes the Non-423
Component, pursuant to which Purchase Rights that satisfy the requirements for
Employee Stock Purchase Plans may be granted to Eligible Employees.

(b)    “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Board, whether now or hereafter existing.

(c)    “Board” means the Board of Directors of the Company.

(d)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Purchase Right after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other similar transaction).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company shall not be treated as a Capitalization Adjustment.

(e)    “Code” means the U.S. Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder..

(f)    “Committee” means a committee of one or more members of the Board to whom
authority has been delegated by the Board in accordance with Section 2(c).

(g)    “Common Stock” means the common stock of the Company.

(h)    “Company” means NetScout Systems, Inc., a Delaware corporation.

(i)    “Contributions” means the payroll deductions and other additional
payments specifically provided for in the Offering, that a Participant
contributes to fund the exercise of a Purchase Right. A Participant may make
additional payments into his or her account, if specifically provided for in the
Offering, and then only if the Participant has not already had the maximum
permitted amount withheld during the Offering through payroll deductions.

 

11



--------------------------------------------------------------------------------

(j)    “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

(i)    a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii)    a sale or other disposition of at least 90% of the outstanding
securities of the Company;

(iii)    a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

(iv)    a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(k)    “Designated Affiliate” means any Affiliate selected by the Board as
eligible to participate in the Non-423 Component.

(l)    “Designated Company” means a Designated Affiliate or Designated Related
Corporation.

(m)    “Designated Related Corporation” means any Related Corporation selected
by the Board as eligible to participate in the 423 Component. A Related
Corporation incorporated in the United States is deemed selected by the Board as
eligible to participate in the 423 Component, unless expressly otherwise
provided by the Board.

(n)    “Director” means a member of the Board.

(o)    “Eligible Employee” means an Employee who meets the requirements set
forth in the Offering for eligibility to participate in the Offering, provided
that such Employee also meets the requirements for eligibility to participate
set forth in the Plan.

(p)    “Employee” means any person, including Officers and Directors, who is
treated as an employee in the records of the Company, a Related Corporation or
an Affiliate. However, service solely as a Director, or payment of a fee for
such services, shall not cause a Director to be considered an “Employee” for
purposes of the Plan. Consultants and independent contractors are not
“Employees” for purposes of the Plan.

(q)    “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.

(r)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

 

12



--------------------------------------------------------------------------------

(s)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i)    If the Common Stock is listed on any established stock exchange or traded
on any established market, the Fair Market Value of a share of Common Stock
shall be the closing sales price for such stock as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in such source as the
Board deems reliable. Unless otherwise provided by the Board, if there is no
closing sales price for the Common Stock on the date of determination, then the
Fair Market Value shall be the closing selling price (or closing bid if no sales
were reported) on the last preceding date for which such quotation exists.

(ii)    In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined by the Board in good faith and in a manner that
complies with Sections 409A of the Code.

(t)    “Non-423 Component” means an employee stock purchase plan which is not
intended to meet the requirements set forth in Code Section 423 and the
regulations thereunder.

(u)     “Offering” means the grant of Purchase Rights to purchase shares of
Common Stock under the Plan to Eligible Employees.

(v)    “Offering Date” means a date selected by the Board for an Offering to
commence.

(w)    “Officer” means a person who is an officer of the Company, an Affiliate
or a Related Corporation within the meaning of Section 16 of the Exchange Act.

(x)    “Participant” means an Eligible Employee who holds an outstanding
Purchase Right granted pursuant to the Plan.

(y)    “Plan” means this NetScout Systems, Inc. 2011 Employee Stock Purchase
Plan, including both the 423 and Non-423 Components, as amended from time to
time.

(z)    “Purchase Date” means one or more dates during an Offering established by
the Board on which Purchase Rights shall be exercised and as of which purchases
of shares of Common Stock shall be carried out in accordance with such Offering.

(aa)    “Purchase Period” means a period of time specified within an Offering
beginning on the Offering Date or on the next day following a Purchase Date
within an Offering and ending on a Purchase Date. An Offering may consist of one
or more Purchase Periods.

(bb)    “Purchase Right” means an option to purchase shares of Common Stock
granted pursuant to the Plan.

(cc)    “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.

(dd)    “Securities Act” means the U.S. Securities Act of 1933, as amended.

 

13



--------------------------------------------------------------------------------

(ee)    “Trading Day” means any day on which the exchange(s) or market(s) on
which shares of Common Stock are listed, including the Nasdaq Global Select
Market, the Nasdaq Global Market, or the Nasdaq Capital Market, is open for
trading.

 

14